DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1 and 12 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 – 20 are objected to because of the following informalities:  
The term “turnning” appears to be in error. The term should be replaced with “--turning --”.  Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
The term “a eighth switch unit” and “a auxiliary switch” appears to be in error. The term should be replaced with “-- an eighth switch unit --” and “--an auxiliary switch --.” Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, and 12 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US Patent Application Publication No. 2015/0070087).

As per claim 1, Fujita teaches a power circuit, comprising: 
a power supply circuit electrically connected to a power supply source [first and second power supply terminals 1 and 2, fig. 1, 0021] and a power terminal [connects to load 9, fig. 1, 0021], and configured to selectively provide power from the power supply source to the power terminal; and 
a first control circuit [main switch NMOS 8, fig. 1] electrically connected to the power supply circuit and configured to receive a detection signal [MainEN/ENHV signal, fig.1 and 2 (enable: rising edge of signal (ii); disable: falling edge of signal (ii))] to enable or disable the power supply circuit [0022: semiconductor integrated circuit includes a control circuit 6 which generates a control signal that controls turning on and off of the main switch NMOS transistor 8 and the first pre-switch PMOS transistor 7, 0026: it is possible to suppress an inrush current from occurring when the main switch NMOS transistor 8 is turned on. Further, since the on-resistance of the main switch NMOS transistor 8 is small, when the main switch NMOS transistor 8 is turned on, the output voltage VDDV of the second power supply line 4 can be increased to approximately the input power supply voltage VDDC of the first power supply line 3], wherein when the detection signal is at an enable level, the first control circuit is configured to provide a first enable signal to the power supply circuit so that the power supply circuit provides power to the power terminal; 
when the detection signal is at a disable level, the first control circuit is configured to provide a first disable signal to the power supply circuit so that the power supply circuit stops providing power to the power terminal [with the disabled signal, the NMOS switch is turned off (fig. 1 and 2 (VDDV output signal is “low” when MainEn is also “low”); 0026: Since the size of the main switch NMOS transistor 8 is small, a leakage current when turned off can be decreased, and thereby unnecessary power consumption can be reduced].

 	As per claim 2, Fujita teaches the power circuit of claim 1, wherein the  power supply circuit comprises a first power switch [NMOS 8, fig.1, 0021], the first control circuit comprises a first switch unit, and when the first switch unit is turned on, the first control circuit generates the first enable signal on a first node to turn on the first power switch [MainEN signal, fig.1 and fig. 2, 0021 - 0026]; 
[with the disabled signal, the NMOS switch is turned off (fig. 1 and 2 (VDDV output signal is “low” when MainEn is also “low”); 0026: Since the size of the main switch NMOS transistor 8 is small, a leakage current when turned off can be decreased, and thereby unnecessary power consumption can be reduced].

As per claim 3, Fujita teaches the power circuit of claim 2, wherein the first control circuit further comprises: a second switch unit connected in cascade to the first switch unit on the first node, wherein when the first switch unit and the second switch unit are turned on, the second switch unit is configured to generate the first enable signal on the first node [PMOS transistor 7, fig. 1 and 2].

As per claim 4, Fujita teaches the power circuit of claim 3, wherein the first control circuit further comprises a third switch unit, the third switch unit is electrically connected to the power terminal and the first node, and when the third switch unit is turned on, the third switch unit is configured to [[generate]] the first disable signal on the first node according to the power terminal [inverter logic 105, fig. 10 and 12, 0056-0063].

As per claim 5, Fujita teaches the power circuit of claim 4, wherein the first control circuit further comprises a fourth switch unit, and the fourth switch unit is electrically connected to the power terminal and the third switch unit, and is configured to turn on the [inverter logic 104, fig. 10 and 12, 0056-0063].

As per claim 6, Fujita teaches the power circuit of claim 5, wherein the first control circuit further comprises a fifth switch unit, and the fifth switch unit is electrically connected to the fourth switch unit, and is configured to receive the detection signal, and when the fifth switch unit is turned off according to the detection signal, the fourth switch unit is turned on [NAND circuit 103, fig. 10 and 12, 0056-0063].

As per claim 7, Fujita teaches the power circuit of claim 2, wherein the power supply circuit further comprises a second power switch, the power circuit further comprises a second control circuit, the second control circuit is electrically connected to the second power switch, and is configured to receive the detection signal, wherein when the detection signal is at the enable level, the second control circuit provides a second enable signal to the second power switch so that the power supply circuit provides power to the power terminal; when the detection signal is at the disable level, the second control circuit is configured to provide a second disable signal to the second power switch so that the power supply circuit stops providing power to the power terminal [PMOS transistor 7, fig. 1 and 2, 0021-0026].

As per claim 8, Fujita teaches the power circuit of claim 7, wherein the second control circuit further comprises: a sixth switch unit electrically connected to the second power switch, wherein when the sixth switch unit is turned on, the second control circuit is configured to [component of inverter circuit 102, fig. 10 and 12 ].

As per claim 10, Fujita teaches the power circuit of claim 9, wherein the second control circuit further comprises: an eighth switch unit electrically connected to the second node and the power supply source, where when the eighth switch unit is turned on, the eighth switch unit is configured to generate the second disable signal on the second node according to the power supply source [inverter circuit 102, fig. 10 and 12, 0056-0063].

As per claims 12 – 17, and 19, it is directed to a method of steps to implement on the apparatus set forth in claims 1 – 8, and 10.  Fujita teaches the claimed apparatus. Therefore, Fujita teaches the method to implement the claims steps.

Allowable Subject Matter
Claims 9 - 11, and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim; Jaemyung et al. (US Patent Application Publication No. 2019/0097631) “Low Leakage Power Switch” is cited to teach computer systems that include multiple power switch circuits for coupling circuit blocks to power supply signals. Different power supply signals may be selected for use in the generation a control signal for a power switch device in the power switch circuit.
Fotouhi; Bahrama (US Patent No. 5,959,494) teaches a method and circuitry for reliably controlling the state of a transistor switch under high voltage conditions are disclosed. The present invention monitors the level of an external signal applied to one terminal of the switch. If the level of the external signal is lower than a reference voltage such as the power supply voltage of the integrated circuit that comprises the switch, the control of the switch is passed to a digital signal internal to the integrated circuit. If the level of the external signal exceeds the reference voltage, then the present invention operates to allow the switch to be controlled by the external signal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187